                                        Entered on Docket
                                        January 22, 2021
                                        EDWARD J. EMMONS, CLERK
                                        U.S. BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA


                                        Signed and Filed: January 22, 2021
1

2

3

4                                     __________________________________________
                                      HANNAH L. BLUMENSTIEL
5                                     U.S. Bankruptcy Judge

6

7                         UNITED STATES BANKRUPTCY COURT
8                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
9    In re:                                 ) Case No. 20-30095 HLB
                                            )
10   DOUCE FRANCE,                          ) Chapter 11
                                            )
11                     Debtor.              )
                                            )
12
                ORDER CONFIRMING AND APPROVING ON A FINAL BASIS
13                   COMBINED PLAN AND DISCLOSURE STATEMENT
14
                             DATED NOVEMBER 16, 2020
           This case came before the court on January 21, 2021 for a
15
     hearing to consider (1) confirmation of Debtor’s plan; and (2)
16
     final approval of Debtor’s disclosure statement. 1                   Appearances
17

18
     were as noted on the record.
           Given that no creditors or other parties in interest have
19
     objected to confirmation of the plan or to final approval of
20
     the disclosure statement, the court ORDERS as follows:
21

22
           1.    The Combined Plan and Disclosure Statement dated
     November 16, 2020 is hereby confirmed and approved on a final
23
     basis.
24
           2.    Without further order of the court, the Debtor may
25
     execute, deliver, file, or record any document or instrument
26

27
     1 Debtor’s Combined Plan and Disclosure Statement dated November 16, 2020
28
     (Dkt. 126).



                                         - 1 -
1    and take any other action necessary or desirable to implement
2    the plan, this order, or any other transactions contemplated
3    under the plan.   If applicable non-bankruptcy law requires the
4    consent or approval of the Debtor, Debtor’s shareholders, or
5    Debtor’s directors and/or officers, this order shall constitute
6    such consent and approval.
7         3.     The court retains jurisdiction to the extent
8    specified in Part 6(g) of the plan.
9         4.     The Effective Date shall be the fifteenth day
10   following entry of this order, consistent with Part 7(a) of the
11   plan.
12        5.     Except as provided by Parts 5(b) and 5(c) of the
13   plan, all property of the estate shall vest in the reorganized
14   Debtor, consistent with 11 U.S.C. § 1141(b) and Part 5(b) of
15   the plan.
16        6.     The Debtor shall receive a discharge as of the
17   Effective Date, as stated in Part 5(a) of the plan.
18        7.     Except as otherwise provided in the plan, all
19   creditors asserting claims secured by property of the estate
20   shall, within 30 days following entry of this order, provide
21   written releases of their security interests to the Debtor in a
22   form suitable for recordation.
23        8.     The Debt Instruments of Heritage Bank of Commerce
24   shall continue in full force and effect, consistent with Part
25   7(l) of the plan.
26

27                             **END OF ORDER**
28



                                      - 2 -
         Court Service List
[None]
